To compel respondent to remand certain cases to Ingham Circuit.
Denied January 20, 1892, with costs in each case.
The cases were removed to the Kent Circuit in September, 1891. Notice of the application had been left at the office of the attorney for relator with a person in charge of the office. After the transfer of the eases, several letters passed between the attorneys of the respective parties, respecting the trial of the cases in the Kent Circuit, and the application for the writ was denied on the ground of waiver.